Citation Nr: 0824384	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-05 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to October 30, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
December 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, which, inter alia, granted 
service connection for PTSD and awarded a 50 percent rating, 
effective April 27, 2005.  The Board remanded this case back 
to the RO for additional development in August 2007.

On remand, in an April 2008 rating decision, the RO awarded a 
100 percent rating for PTSD, effective October 30, 2007, and 
granted service connection for chronic headaches (previously 
rated with bilateral hearing loss) and awarded a 
noncompensable rating, effective April 27, 2005.  The veteran 
has not appealed the award of a noncompensable rating for his 
service-connected headaches.

Since the award of a 100 percent rating for PTSD was only 
effective as of October 30, 2007, and did not extend back to 
the grant of service connection for PTSD, and the veteran is 
presumed to seek the maximum available benefit for his 
disability, the claim for a higher rating for the period 
prior to October 30, 2007 remains viable on appeal.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, the Board has 
characterized the appeal as it appears on the title page.

As the claim remaining on appeal involves a request for a 
higher initial rating, the Board also has characterized the 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).





FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Prior to January 9, 2007, the veteran's PTSD has been 
manifested by nightmares, sleep disturbance, hypervigilance, 
intrusive thoughts, flashbacks, isolation, and startle 
response; these symptoms are indicative of no more than 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

3.  Since January 9, 2007, the veteran's PTSD has been 
manifested by claustrophobia and severe panic attacks 
precluding employment, social isolation, depression, severe 
anxiety, blunt effect, nightmares, sleep disturbance, 
flashbacks, intrusive thoughts, hypervigilance, and easy 
startle response; these symptoms are indicative of total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 70 percent schedular rating for 
PTSD, prior to January 9, 2007, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.130, Diagnostic Code (DC) 9411 (2007).

2.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 100 percent schedular rating for 
PTSD, from January 9, 2007, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 
9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court), have been fulfilled by 
information provided to the veteran in letters from the RO 
dated in July 2005 and October 2007.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  Thereafter, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in April 
2008.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  While the 
notice provided was not given prior to the first RO 
adjudication of the claim, the notice was provided by the RO 
prior to the April 2008 SSOC, and the veteran has had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to the claim.  

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.


Factual Background

A May 2005 VA medical record noted the veteran's first visit 
to that VA facility since he left service where he requested 
help for PTSD symptoms.  It was noted that the veteran had 
not been seen by any primary provider since he had left 
service.

An August 2005 VA medical record revealed that the veteran 
was seen for his intrusive thoughts of combat and nightmares 
and that he had no prior psychiatric admission.  It was noted 
that the veteran had a high school education, was married 
with two children, that he was awarded two Purple Hearts 
while in service, that he worked as an elevator man in New 
York for more than a year and a half, and that he did not 
drink alcohol but smoked one to two cigars a day.  On mental 
examination, the veteran was noted as alert and euthymic, 
that he spoke in relevant and coherent terms, that he was 
oriented to place, person and time, that his memory was not 
grossly impaired in remote and recent events, and that his 
insight and judgment were intact.  The attending psychiatrist 
diagnosed PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 60.  It also was noted that the 
veteran was referred to group therapy.

Several days later, the veteran underwent a VA examination in 
August 2005.  The veteran complained of intrusive thoughts 
about his service days, hypervigilance, an easy startle 
reflex, and difficulty coping with his symptoms.  Also noted 
were cold sweats and a feeling that sometimes the world was 
closing in on him.  These symptoms occurred daily over many 
years and seemed to the examiner to be moderate to severe in 
nature.  It also was noted that the veteran had taken anger 
management courses in the past and that there was no history 
of suicidal behavior or violence.  The veteran was then doing 
part-time work related to an elevator company and used to 
work as a union representative in running elevators.  The 
veteran was quoted as saying that sometimes he did not like 
to be with people and that he could not handle the stress in 
his job.  His first marriage lasted 12 years and his second 
marriage lasted 11 years.  The veteran said that he had 
difficulty getting close to his wives.  He now lived alone, 
talked to his sister on the telephone, but tended to isolate 
himself.  He had two children with whom his relationship was 
generally normal.  

On mental status examination, the veteran's mood was 
described as neutral and his affect was appropriate.  His 
speech was normal as were his thought processes and thought 
content.  There was no suicidal or homicidal ideation.  He 
was oriented to person, place, and time.  The veteran's 
insight, judgment, and impulse control were all described as 
fair.  The examiner also noted that the veteran spent most of 
his time at home, that he had a part-time job, but that his 
free time was devoted to cooking or watching television.  The 
veteran reported that he liked to go fishing, but had not 
done so in the recent past.  He also lacked a car, which he 
could not afford, but was able to take care of his activities 
of daily living.  The VA examiner diagnosed PTSD and assigned 
a GAF score of 45.  The examiner described the veteran's 
symptoms as moderately severe, and noted that the veteran was 
somewhat isolative and had some undisclosed problems at work.

A February 2006 signed statement by the veteran's former 
spouse disclosed that the couple married right after the 
veteran's tour of duty in the Republic of Vietnam.  The 
former spouse, a nurse, said that it was her opinion that the 
veteran had PTSD because at night he would have jerking 
movements while yelling out "Incoming" or "Look out" or 
"Get down."  Occasionally, he would jump up wide awake and 
be sweating and breathing heavily.  She stated that he often 
relived moments when his buddies were killed right beside him 
and he was sprayed with their blood and pieces of body 
tissue.  He also had flashbacks when the couple went to the 
movies.  The veteran would yell out and cringe and sweat as 
if he were living through the war story.  She also related 
that she had to watch out for kicking and flailing arms when 
they were sleeping.  She thought that his personality seemed 
to change over time and that he could not settle down into 
family life.  She described his attitude as becoming "live 
for today and enjoy life while you can."  She asserted that 
this eventually led to the breakup of their marriage.

A February 2006 signed statement from a former roommate of 
the veteran, D.L., recited that they were roommates for two 
years during which D.L. saw and heard the veteran encounter 
many problems with sleeping at night.  He noted bad dreams 
and that the veteran yelled out loud, such as "There (sic) 
not taking me alive!"  The roommate disclosed that he had to 
leave and find a new apartment for his own safety and well-
being.

A February 2006 signed statement from the veteran's former 
brother-in-law disclosed that his family found aspects of the 
veteran's personality and behavior strange at the time of the 
marriage.  This gentleman is now an Army chaplain at Fort 
Hood who served in Afghanistan and dealt directly with 
soldiers with PTSD.  He wrote that the veteran exhibited 
classic symptoms of severe PTSD when he returned from Vietnam 
and that they led directly to the divorce.

During his Board hearing in January 2007, the veteran 
testified that he could no longer work because of his PTSD.  
It affected his work because he could not go into small areas 
and when he did, he broke out in a sweat and got nervous.  As 
an elevator operator he got too nervous in small places with 
crowds, and with one or two people in an elevator he felt as 
if the walls were closing in and he got hot and panicky.  He 
also testified that he was not then under treatment for his 
PTSD, but would have the time to do so after his unemployment 
ran out.  He said that he lived alone and that was better for 
him.  He said that recurrent thoughts or dreams about the war 
bothered him constantly.  He described how he used to punch 
and kick and yell while trying to sleep.  The veteran also 
testified that he thought his symptoms were getting a lot 
worse over the past 20 years while the first 20 years were 
not too bad.  (Transcript, 3, 5-8).  

On VA examination in October 2007, the veteran complained of 
nightmares and flashbacks, hypervigilance, easy startle 
reflex, depression, anxiety, and sporadic panic attacks.  He 
reported a dislike of getting into subway elevators and did 
not like closed spaces.  The examiner noted that the veteran 
had these symptoms for many years, all the time, and without 
remissions, and that they seemed to be moderately severe in 
nature.  The veteran stopped working in April 2007 because he 
could no longer work inside elevators as panic attacks 
developed.  It was noted that he had a distant relationship 
with his two adult children, though his nephew visited him 
frequently.  He spoke with two sisters from time to time, but 
more or less stayed to himself and isolated himself from 
people.  

On mental status examination, the veteran was noted as 
cooperative and his thought process and communication were 
normal.  He had no delusions or hallucinations or suicidal 
and homicidal ideations.  He was oriented to person, place 
and time and was able to maintain personal hygiene.  His 
memory was intact and he did not evince obsessive behavior.  
His speech was normal.  The examiner noted sporadic panic 
attacks, especially when the veteran was in elevators.  His 
mood was described as depressed, and his affect blunted.  
Impulse control was fair and sleep impairment was noted as 
moderate.  The examiner found moderately severe symptoms of 
PTSD and noted that the veteran spent his time mostly at home 
cleaning or cooking as he did not like to meet with people.  
The VA examiner diagnosed PTSD and assigned a GAF score of 
40.  

The veteran underwent another VA examination in February 
2008.  He complained of regular nightmares and regular and 
frequent sleep disorder.  He was totally isolated and 
remained in his house most of the time.  He had frequent 
flashbacks and problems with anger.  It was noted that he 
took anger management courses.  Past problems with alcohol 
abuse were noted, though he has been in remission for several 
years as a result of several intensive outpatient treatment 
programs.  The veteran also was severely claustrophobic and 
experienced panic attacks in enclosed spaces, which the 
examiner described as severe and ongoing problems that appear 
to have exacerbated in recent years.

The report of examination noted that the veteran had a 40-
year work history in the elevator industry as an installer, a 
constructor, and finally an elevator operator for a variety 
of different companies.  The veteran told the examiner that 
he stopped working in 2005 for symptom-related reasons.  The 
examiner noted severe claustrophobia and severe panic 
disorder as a consequence of the veteran's PTSD.  In 2005, 
when the veteran's job was changed and he stopped operating 
elevators in the outdoors and was moved to the inside, he was 
no longer able to work.  He stopped working and ultimately 
only worked for one week in 2007.  The examiner noted that 
this was arranged for him so that he could get the necessary 
time required to obtain a pension.  The report also noted 
that the veteran had not sought psychiatric treatment.  He 
has not driven since 2003 as he becomes extremely anxious and 
upset when in an enclosed space.  The examiner noted that the 
veteran experienced a severe claustrophobic reaction when 
interviewed for this examination.

On mental status examination, there was no evidence of 
thought disorder, hallucinations, delusions, or an impaired 
thought process.  The veteran was oriented to time, place, 
and person.  Any type of outside activity that would break 
into his claustrophobic symptom was a source of stress and 
anxiety.  The veteran's only hobby was cooking which allowed 
him to isolate himself and to avoid social contact.  

The examiner noted severe PTSD with chronic features and also 
concurred in the previously-assigned GAF score of 40.  The 
examiner stated that the score was secondary to the fact that 
the veteran limits socialization, isolates himself, and does 
not engage in any form of productive recreation.  He also 
noted severe anxiety, severe phobic anxiety, and severe panic 
attacks which forced the veteran to stop working.  He noted 
that the veteran had not worked for the past three to four 
years, and was not considered employable as a consequence of 
his severe PTSD associated with anxiety and panic attacks.


Increased Ratings

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.

In this case, the RO assigned the veteran's initial 50 
percent rating for PTSD under DC 9411.  However, the actual 
criteria for evaluating psychiatric impairment other than 
eating disorders is set forth in a General Rating Formula.  
See 38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once per week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

The Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) contains a Global Assessment of Functioning (GAF) scale.  
The scores ranging between zero and 100 represent the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  38 
C.F.R. § 4.126(a) (2007).

Considering the evidence in light of the above criteria, and 
affording the veteran the benefit of the doubt (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the criteria for a 70 percent rating for PTSD are met, 
prior to January 9, 2007.  

Collectively, the pertinent medical evidence of record 
reflects that prior to January 9, 2007, the veteran's PTSD 
was characterized by nightmares, sleep disturbance, 
flashbacks, intrusive thoughts, hypervigilance, social 
isolation, and easy startle response.  

As noted above, the report of the August 2005 VA examination 
disclosed moderately severe PTSD symptoms, noted that the 
veteran did not work full time, that he spent most of his 
time at home, and that he devoted his free time to cooking or 
watching television.  The VA examiner assigned a GAF score of 
45.  According to DSM-IV, GAF scores ranging from 41 to 50 
are indicative of serious symptoms or serious impairment in 
social, occupational, or school functioning.  Written lay 
statements submitted by the veteran's former spouse and a 
former roommate in February 2006 dramatically highlight his 
sleep disturbances and nightmares.

Overall, the Board finds that this symptomatology is 
suggestive of occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, judgment, thinking or mood, consistent with a 
70 percent rating.

At no point did the veteran's overall PTSD symptomatology for 
the period prior to January 9, 2007 meet the criteria for a 
rating in excess of 70 percent.  As noted above, the 
assignment of the next higher, 100 percent, rating is 
warranted for total occupational and social impairment due to 
certain symptoms.  However, the veteran has not been found to 
have other symptoms that are characteristic of a 100 percent 
rating, such as gross impairment in thought processes or 
communication or an intermittent inability to perform the 
activities of daily living.

Thus, for the period prior to January 9, 2007, the medical 
evidence indicates that the veteran's overall symptoms, and 
the level of his impairment due to his service-connected 
psychiatric disability, have been more consistent with the 
criteria for the 70 percent rating.

The Board also finds that there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected PTSD disability during this 
time period that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted for the period prior to 
January 9, 2007.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

Since January 9, 2007, the date of the veteran's Board 
hearing, considering the evidence in light of the above-noted 
criteria, and affording the veteran the benefit of the doubt, 
the Board finds that the criteria for a 100 percent rating 
for PTSD are met.  

Collectively, the pertinent medical evidence of record 
reflects that the veteran's psychiatric symptomatology since 
January 9, 2007 reflects claustrophobia and severe panic 
attacks precluding employment, social isolation, depression, 
severe anxiety, blunt effect, nightmares, sleep disturbance, 
flashbacks, intrusive thoughts, hypervigilance, and easy 
startle response.

During his Board hearing on January 9, 2007, the veteran 
testified that he was no longer able to work because of his 
PTSD symptoms.  This is the first evidence submitted to the 
Board of the veteran's total occupational and social 
impairment due to his service-connected PTSD.  As noted 
above, the reports of the October 2007 and February 2008 VA 
examinations corroborate the veteran's testimony regarding 
his inability to work and his PTSD symptoms.  The October 
2007 VA examination report discussed sporadic panic attacks 
when the veteran was in elevators and noted that his symptoms 
had persisted for many years without remission.  The October 
2007 VA examiner assigned a GAF score of 40.  The February 
2008 VA examination showed that the veteran had severe and 
ongoing claustrophobia and a severe panic disorder as a 
consequence of his PTSD and that these symptoms interfered 
with his ability to continue his nearly 40-year career in the 
elevator industry.  This examiner diagnosed severe PTSD with 
chronic features and concurred in the GAF score of 40.  
According to the DSM-IV, GAF scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood.

Overall, the Board finds that this symptomatology, since 
January 9, 2007, is suggestive of total occupational and 
social impairment, consistent with a 100 percent rating for 
the veteran's PTSD.

For all the foregoing reasons, pursuant to Fenderson, the 
Board concludes that an initial 70 percent, but no higher, 
rating for PTSD is warranted for the period prior to January 
9, 2007, and that a 100 percent rating is warranted 
thereafter. 


ORDER

A 70 percent rating for PTSD, prior to January 9, 2007, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.  

A 100 percent rating for PTSD, since January 9, 2007, is 
granted, subject to the legal authority governing the payment 
of compensation benefits.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


